 

Exhibit 10.2

Standstill Agreement

 

This STANDSTILL AGREEMENT, dated February 25, 2008 (the “Agreement”), is by and
between Evolving Systems, Inc., a Delaware corporation (the “Company”), and
Karen Singer, as Trustee of the Singer Children’s Management Trust (the
“Stockholder” and, together with the Stockholder’s Affiliates (as defined below)
and Associates (as defined below) from time to time, the “Singer Group”).

 

WHEREAS, the Stockholder is the beneficial owner of 2,592,528 shares of common
stock, par value $0.001 per share, of the Company (the “Common Stock”); and

 

WHEREAS, the Stockholder intends to acquire (such acquisition, the “Share
Acquisition”) 500,000 shares of common stock resulting from the conversion of
Series B Redeemable Convertible Preferred Stock of the Company owned by Apax WW
Nominees Ltd a/c AE4 (“Apax”), which acquisition is expected to be consummated
following the execution of this Agreement; and

 

WHEREAS, the Stockholder has requested that the Company approve the Share
Acquisition and waive the applicability of Section 203 of the Delaware General
Corporation Law, as amended (“Section 203”), and the Company wishes to grant
such approval and waiver on the terms and conditions set forth in this
Agreement; and

 

WHEREAS, the Stockholder wishes, and the Company has agreed to take such
actions, to increase the number of directors constituting the board of directors
of the Company (the “Board”) by two (2) independent directors to nine
(9) directors.

 

NOW, THEREFORE, in consideration of the premises, mutual covenants and
agreements contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the Stockholder, on
behalf of the Singer Group, and the Company hereby agree as follows:

 

Section 1.  Representations.

 


(A) BINDING AGREEMENT: AUTHORITY.   THE COMPANY HEREBY REPRESENTS AND WARRANTS
THAT THIS AGREEMENT HAS BEEN DULY AUTHORIZED, EXECUTED AND DELIVERED BY THE
COMPANY, AND IS A VALID AND BINDING OBLIGATION OF THE COMPANY, ENFORCEABLE
AGAINST THE COMPANY IN ACCORDANCE WITH ITS TERMS.  THE STOCKHOLDER REPRESENTS
AND WARRANTS THAT THIS AGREEMENT HAS BEEN DULY AUTHORIZED, EXECUTED AND
DELIVERED BY SUCH STOCKHOLDER, AND IS A VALID AND BINDING OBLIGATION OF SUCH
STOCKHOLDER, ENFORCEABLE AGAINST SUCH STOCKHOLDER IN ACCORDANCE WITH ITS TERMS.


 


(B) SHARE OWNERSHIP.   THE STOCKHOLDER REPRESENTS AND WARRANTS THAT, AS OF THE
DATE HEREOF, IT AND ITS AFFILIATES AND ASSOCIATES ARE THE “BENEFICIAL OWNERS”
(AS DEFINED BELOW) OF THE CLASS AND SERIES OF SHARES OF CAPITAL STOCK OF THE
COMPANY IN THE AMOUNTS SET FORTH ABOVE AND THAT, AFTER GIVING EFFECT TO THE
OCCURRENCE OF THE SHARE ACQUISITION IT AND ITS AFFILIATES (AS DEFINED IN
SECTION 203) AND ASSOCIATES (AS DEFINED IN SECTION 203) AND HAVING BEEN INFORMED
BY THE COMPANY THAT THERE ARE 19,310,944 SHARES OF COMMON STOCK OUTSTANDING ON
THE DATE HEREOF AND BASED SOLELY ON SUCH INFORMATION, WILL BE THE “OWNERS” (AS
DEFINED IN SECTION 203) OF FIFTEEN PERCENT (15%) OR MORE OF THE THEN OUTSTANDING
SHARES OF COMMON STOCK BUT, ALSO BASED ON THE AFORESAID INFORMATION FROM THE
COMPANY, IT AND ITS AFFILIATES AND ASSOCIATES WILL BENEFICIALLY OWN LESS THAN
TWENTY PERCENT (20%) THE THEN OUTSTANDING SHARES OF COMMON STOCK.  NONE OF THE
SINGER GROUP NOR ANY OF THEIR RESPECTIVE AFFILIATES AND ASSOCIATES BENEFICIALLY
OWN, OR


 


1

--------------------------------------------------------------------------------



 


HAVE ANY RIGHTS, OPTIONS OR AGREEMENTS TO ACQUIRE OR VOTE, ANY OTHER SHARES OF
CAPITAL STOCK OF THE COMPANY.


 


(C) WAIVER OF SECTION 203.  THE COMPANY REPRESENTS AND WARRANTS THAT THE BOARD
ADOPTED, ON FEBRUARY 25, 2008, RESOLUTIONS APPROVING THE SHARE ACQUISITION AND
WAIVING THE APPLICABILITY OF SECTION 203, WHICH APPROVAL AND WAIVER SHALL NO
LONGER BE EFFECTIVE FOLLOWING THE CONSUMMATION OF THE SHARE ACQUISITION UPON
(I) ANY FAILURE OF THE SINGER GROUP TO BE IN COMPLIANCE IN ALL RESPECTS WITH THE
APPLICABLE MATERIAL PROVISIONS OF THIS AGREEMENT AND (II) SUBSEQUENT TO BECOMING
AN “INTERESTED STOCKHOLDER” (AS DEFINED IN SECTION 203), SOLELY AS A RESULT OF
ANY SALE OR DISPOSITION OF ANY CAPITAL STOCK OF THE COMPANY BY ANY OF THE SINGER
GROUP, ANY FAILURE OF THE STOCKHOLDER, AND ITS AFFILIATES (AS DEFINED IN
SECTION 203) AND ASSOCIATES (AS DEFINED IN SECTION 203), TO BE THE OWNERS (AS
DEFINED IN SECTION 203) OF FIFTEEN PERCENT (15%) OR MORE OF THE VOTING CAPITAL
STOCK OF THE COMPANY, OR TO BE AN “INTERESTED STOCKHOLDER” (AS DEFINED IN
SECTION 203),


 


(D) CERTAIN DEFINED TERMS.  FOR PURPOSES OF THIS AGREEMENT, THE TERM “AFFILIATE”
AND “ASSOCIATE” SHALL HAVE THE RESPECTIVE MEANINGS SET FORTH IN RULE 12B-2
PROMULGATED BY THE SECURITIES AND EXCHANGE COMMISSION (THE “SEC”) UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED (THE “EXCHANGE ACT”).  FOR PURPOSES
OF THIS AGREEMENT, THE TERMS “BENEFICIAL OWNER” AND “BENEFICIALLY OWN” SHALL
HAVE THE SAME MEANINGS AS SET FORTH IN RULE 13D-3 PROMULGATED BY THE SEC UNDER
THE EXCHANGE ACT, EXCEPT THAT A PERSON SHALL ALSO BE DEEMED TO BE THE BENEFICIAL
OWNER OF ALL SHARES OF COMMON STOCK THAT SUCH PERSON HAS THE RIGHT TO ACQUIRE
PURSUANT TO THE EXERCISE OF ANY RIGHTS IN CONNECTION WITH ANY SECURITIES OR ANY
AGREEMENT, REGARDLESS OF WHEN SUCH RIGHTS MAY BE EXERCISED AND WHETHER THEY ARE
CONDITIONAL.


 

Section 2.  Stockholder Director Nominations.   As soon as practicable after the
date hereof, the Board will (a) increase the size of the Board from seven
(7) members to nine (9) members and (b) appoint  two individuals proposed by the
Stockholder (each a “Singer Nominee”),  designating one of the newly created
directorships for the class of directors to be elected at the 2008 Annual
Meeting of the Stockholders of the Company (such class of directors, the “2008
Class”) and the other newly created directorship to be elected at the 2010
Annual Meeting of Stockholders (such class of directors, the 2010 Class”).    
Each such Singer Nominee shall, immediately upon his or her appointment to the
Board as aforesaid, in all respects be, and be deemed to be, a full member of
the Board having all voting and other rights appurtenant to such membership
under the Company’s Certificate of Incorporation, By-laws and otherwise.  Upon
his or her appointment as aforesaid, the Singer Nominee in the 2008 Class shall
serve on the Board until the 2008 Annual Meeting of Stockholders, and at such
2008 Annual Meeting of Stockholders, such Singer Nominee shall be nominated by
the Company as provided in the next sentence of this Section 2.  The Company
further agrees to nominate the Singer Nominee in the 2008 Class for election as
a director of the Company at its 2008 Annual Meeting of Stockholders and use its
reasonable best efforts to cause the election of the 2008 Singer Nominee to the
Board of the Company for a three year term ending in 2011 and until his or her
successor is duly elected and qualified.  Upon his or her appointment as
aforesaid, the Singer Nominee in the 2010 Class shall serve until the later of
the date on which the Standstill Period expires or the date of the 2010 Annual
Meeting of Stockholders.  Notwithstanding the foregoing, the Board shall have no
obligation to appoint such individuals to the Board if the Board determines in
its reasonable discretion that either or both of such proposed Singer Nominees
does not meet the requirements of an independent director under the then
applicable NASDAQ listing standards or is otherwise determines in the exercise
of such reasonable discretion that either or both of such proposed Singer
Nominee are not qualified or acceptable to serve as a director of the Company. 
As a condition to the nomination to the Board of each of the Singer Nominees,
each Singer Nominee shall execute and deliver a customary confidentiality
agreement of the Company for such purposes and shall agree in writing to be
bound by the terms and conditions of the Company’s policies applicable to all
directors, including, without limitation, the Company’s Code of Business Conduct
and insider trading policies as amended and in effect from time to time. 
Notwithstanding the foregoing, at and after such time after the date of this
Agreement that the Stockholder beneficially owns ten percent

 

2

--------------------------------------------------------------------------------


 

(10%) or less of the outstanding shares of Common Stock, the obligations of the
Company under this Section 2 shall terminate and be of no further force or
effect.

 

Section 3.  Voting.

 


(A) MEETINGS OF STOCKHOLDERS/ STANDSTILL PROVISIONS.  FOR THE PERIOD (THE
“STANDSTILL PERIOD”) BEGINNING FROM AND AFTER THE DATE (THE “SINGER NOMINEE
BOARD APPOINTMENT DATE”) ON WHICH BOTH OF THE SINGER NOMINEES ARE APPOINTED TO
THE BOARD OF THE COMPANY AS PROVIDED IN SECTION 2 OF THIS AGREEMENT AND EXPIRING
ON THE EIGHTEEN (18) MONTH ANNIVERSARY OF THE SINGER NOMINEE APPOINTMENT DATE, 
AND SO LONG AS THERE IS NO FAILURE OF THE COMPANY TO BE IN COMPLIANCE IN ALL
RESPECTS WITH THE APPLICABLE MATERIAL PROVISIONS OF THIS AGREEMENT, THE SINGER
GROUP WILL NOT SUBMIT ANY STOCKHOLDER PROPOSAL (PURSUANT TO RULE 14A-8,
PROMULGATED UNDER THE EXCHANGE ACT, OR OTHERWISE), OR ANY NOTICE OF NOMINATION
OR OTHER BUSINESS UNDER THE BYLAWS OF THE COMPANY, AS AMENDED AND IN EFFECT, AND
WILL NOT NOMINATE (EXCEPT TO THE EXTENT PROVIDED IN SECTION 2 ABOVE) OR OPPOSE
DIRECTORS FOR ELECTION AT ANY ANNUAL MEETING OF STOCKHOLDERS OF THE COMPANY.  
DURING THE STANDSTILL PERIOD AND SO LONG AS THERE IS NO FAILURE OF THE COMPANY
TO BE IN COMPLIANCE IN ALL RESPECTS WITH THE APPLICABLE MATERIAL PROVISIONS OF
THIS AGREEMENT, THE SINGER GROUP SHALL CAUSE (I) FOR ANY MEETING OF STOCKHOLDERS
OF THE COMPANY, ALL SHARES OF VOTING CAPITAL STOCK OF THE COMPANY OWNED BY ANY
OF THEM (COLLECTIVELY, THE “SHARES”) AS OF THE RECORD DATE, TO BE PRESENT FOR
QUORUM PURPOSES AND (II) FOR ANY MEETING OF STOCKHOLDERS OF THE COMPANY AT WHICH
DIRECTORS ARE TO BE ELECTED, ALL SHARES AS OF THE RECORD DATE, TO BE VOTED IN
FAVOR OF THE COMPANY’S NOMINEES FOR DIRECTORS AT SUCH MEETING OR ANY
ADJOURNMENTS OR POSTPONEMENTS THEREOF.


 


(B) OTHER MEETINGS.  DURING THE STANDSTILL PERIOD AND SO LONG AS THERE IS NO
FAILURE OF THE COMPANY TO BE IN COMPLIANCE IN ALL RESPECTS WITH THE APPLICABLE
MATERIAL PROVISIONS OF THIS AGREEMENT, THE SINGER GROUP SHALL CAUSE ALL SHARES
AS OF THE RECORD DATE FOR ANY OTHER MEETINGS OF STOCKHOLDERS OF THE COMPANY, TO
BE PRESENT FOR QUORUM PURPOSES AND TO BE VOTED, AT SUCH MEETING OR ANY
ADJOURNMENTS OR POSTPONEMENTS THEREOF, IN FAVOR OF ANY MATTER BROUGHT BEFORE
SUCH MEETING UPON THE RECOMMENDATION OF THE BOARD BY A TWO-THIRD (2/3RD) VOTE OF
THOSE MEMBERS VOTING; PROVIDED, HOWEVER, THAT THIS PROVISION WILL NOT RESTRICT
THE SINGER GROUP FROM VOTING AS THEY DEEM APPROPRIATE IN THE EXERCISE OF THEIR
FIDUCIARY DUTY WITH RESPECT TO A MERGER, TENDER OFFER, REORGANIZATION,
RECAPITALIZATION, SALE OF ASSETS OR OTHER SIMILAR TRANSACTION THAT IS SUBMITTED
FOR STOCKHOLDER APPROVAL AT SUCH MEETING, IT BEING UNDERSTOOD THAT TO THE EXTENT
ANY SUCH PROPOSAL INCLUDES THE PROPOSED ELECTION OF AN ALTERNATE SLATE OF
DIRECTORS IN LIEU OF DIRECTORS NOMINATED BY THE COMPANY, THE SINGER GROUP WILL
IN ALL EVENTS BE REQUIRED TO VOTE IN FAVOR OF THE COMPANY’S NOMINEES.


 


(C) FURTHER ASSURANCES.  THE SINGER GROUP SHALL TAKE ALL ACTIONS NECESSARY TO
CARRY OUT THE INTENTION OF THIS SECTION 3, INCLUDING, WITHOUT LIMITATION,
DELIVERING TO THE COMPANY UPON ITS WRITTEN REQUEST EXECUTED PROXIES NAMING THE
PROXIES APPOINTED BY THE COMPANY FOR ALL SHARES AS OF THE RECORD DATES FOR THE
AFOREMENTIONED MEETINGS OF STOCKHOLDERS.


 

Section 4.  Additional Standstill Arrangements.  During the Standstill Period
and so long as there is no failure of the Company to be in compliance in all
respects with the applicable material provisions of this Agreement, none of the
Singer Group will, without the written consent of the Company, directly or
indirectly, solicit, request, advise, assist or encourage others (other than
exercising their rights to vote their respective Shares at an annual or special
meeting of the stockholders of the Company, in each instance in compliance with
the terms of this Agreement), to (a) effect, seek or offer or propose (whether
publicly or otherwise) to effect, or cause or participate in or in any way
solicit or assist any other person to effect or seek, offer or propose (whether
publicly or otherwise) to effect or participate in, (i) any acquisition of any
assets of the Company or any of its subsidiaries; (ii) any tender or exchange
offer, merger or other business combination involving the Company or any of its
subsidiaries; (iii) any recapitalization, restructuring, liquidation,
dissolution or other extraordinary transaction with respect to the Company or
any of its subsidiaries; or (iv) any “solicitation” of “proxies” (as such terms
are used in the proxy rules promulgated by the SEC) or consent to vote any
voting securities of the Company;

 

3

--------------------------------------------------------------------------------


 

(b) form, join, encourage, influence, advise or in any way participate in a
“group” (as defined under the Exchange Act); (c) except as otherwise expressly
provided herein, otherwise act, alone or in concert with others, to seek to
control or influence the management, the Board or policies of the Company;
(d) except as described in Section 2, nominate any person as a director of the
Company or propose any matter to be voted on by stockholders of the Company; or
(e) take any action which would reasonably be expected to force the Company to
make a public announcement regarding any types of matters set forth in
(a) above; or (f) enter into any discussions or arrangements with any third
party with respect to any of the foregoing.  The Stockholder also agrees that
during the Standstill Period not to request the Company (or its directors,
officers, employees or agents), directly or indirectly, to amend or waive any
provision of this paragraph (including this sentence).   Notwithstanding the
foregoing provisions of this Section 4 or any other provision of this Agreement,
if at any time or from time to time any third party or third parties
(collectively, a “Third Party”)  other than as a result of the direct or
indirect solicitation, request, advice, assistance or encouragement of any
member of the Singer Group, effects, seeks or offers or proposes to effect seek
or offers or participates in, or in any way assists any other person, to effect,
seek, offer, propose or participate in, any of the acts or activities (the
“Activities”)  referred to in items (i), (ii) (iii) and/or (iv) of clause (a) of
the first sentence of this Section 4, then, so long as any one or more members
of the Singer Group shall have given not less than 15 calendar days’ advance
notice to the Chief Executive Officer of the Company of such member or members
intention to communicate with the Third Party or the Board of the Company, such
member or members of the Singer Group shall be free to communicate directly with
the Board of the Company and/or such Third Party on a confidential, non-public
basis in all respects about the Activities, including, without limitation,
either in support of or in opposition to the Activities.  Any one or more
members of the Singer Group who wish to communicate with a Third Party and who
will receive material non-public information about the Company in connection
with such communication shall, before receiving such information, enter into a
written non-disclosure agreement with the Company and such Third Party in form
and substance mutually acceptable to the parties thereto.

 

Section 5.  Press Releases and Other Public Statements.  During the Standstill
Period the Company and the Stockholder agree as follows:

 


(A) THE COMPANY AGREES TO PROVIDE THE STOCKHOLDER WITH AN OPPORTUNITY TO REVIEW
AND COMMENT ON ANY PRESS RELEASE, PUBLIC FILING, OR LETTER TO THE COMPANY’S
STOCKHOLDERS CONTAINING STATEMENTS ABOUT THE STOCKHOLDER PRIOR TO ITS PUBLIC
RELEASE; PROVIDED, HOWEVER, THAT NOTHING IN THIS SECTION 5(A) SHALL IMPEDE OR
DELAY THE ABILITY OF THE COMPANY ACT IN COMPLIANCE WITH THE REQUIREMENTS OF ALL
APPLICABLE FEDERAL SECURITIES LAWS AND OTHER APPLICABLE LAWS.


 


(B) THE STOCKHOLDER AGREES TO PROVIDE THE COMPANY WITH AN OPPORTUNITY TO REVIEW
AND COMMENT ON ANY PRESS RELEASE, PUBLIC FILING, OR LETTER TO THE COMPANY’S
STOCKHOLDERS CONTAINING STATEMENTS ABOUT THE COMPANY, PRIOR TO ITS PUBLIC
RELEASE; PROVIDED, HOWEVER, THAT NOTHING IN THIS SECTION 5(B) SHALL IMPEDE OR
DELAY THE ABILITY OF THE STOCKHOLDER TO ACT IN COMPLIANCE WITH THE REQUIREMENTS
OF ALL APPLICABLE FEDERAL SECURITIES LAWS AND OTHER APPLICABLE LAWS.


 


(C) NEITHER THE COMPANY NOR ANY OF THE SINGER GROUP SHALL, DIRECTLY OR
INDIRECTLY, MAKE OR ISSUE OR CAUSE TO BE MADE OR ISSUED ANY DISCLOSURE,
ANNOUNCEMENT OR STATEMENT (INCLUDING WITHOUT LIMITATION THE FILING OF ANY
DOCUMENT OR REPORT WITH THE SEC OR ANY OTHER GOVERNMENT AGENCY OR ANY DISCLOSURE
TO ANY JOURNALIST, MEMBER OF THE MEDIA OR SECURITIES ANALYST) CONCERNING THE
OTHER PARTY OR ANY OF ITS RESPECTIVE PAST, PRESENT OR FUTURE GENERAL PARTNERS,
DIRECTORS, OFFICERS OR EMPLOYEES, WHICH DISPARAGES ANY OF SUCH OTHER PARTY’S
RESPECTIVE PAST, PRESENT OR FUTURE GENERAL PARTNERS, DIRECTORS, OFFICER OR
EMPLOYEES AS INDIVIDUALS (RECOGNIZING THAT THE PARTIES SHALL BE FREE TO COMMENT
IN GOOD FAITH REGARDING THE BUSINESS OF THE COMPANY, PROVIDED ANY SUCH COMMENT
SHALL NOT OTHERWISE VIOLATE THE TERMS OF THIS AGREEMENT).


 

Section 6.  Remedies.  Each party hereto hereby acknowledges and agrees that
irreparable harm would occur in the event any of the provisions of this
Agreement were not performed in accordance with

 

4

--------------------------------------------------------------------------------


 

their specific terms or were otherwise breached.  It is accordingly agreed that
the parties shall be entitled to specific relief hereunder, including, without
limitation, an injunction or injunctions to prevent and enjoin breaches of the
provisions of this Agreement and to enforce specifically the terms and
provisions hereof in any state or federal court in the State of Delaware or in
any state or federal court in the State of Colorado, in addition to any other
remedy to which they may be entitled at law or in equity.  Any requirements for
the securing or posting of any bond with such remedy are hereby waived.

 

Section 7.  Amendment; Waiver.  Any provision of this Agreement may be amended
or waived, if, and only if, such amendment or waiver is in writing and signed,
in the case of an amendment by all parties hereto, or in the case of a waiver,
by the party hereto against whom the waiver is to be effective.  No failure or
delay by any party in exercising any right, power or privilege hereunder shall
operate as a waiver thereof nor shall any single or partial exercise thereof
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege.

 

Section 8.  No Assignment or Benefit to Third Parties.  The Stockholder may not
assign, or cause to be assigned, any of its rights under this Agreement or
delegate, or cause to be delegated, any of the obligations relating to the
Singer Group under this Agreement by operation of law or otherwise, without the
prior written consent of the Company.  Nothing in this Agreement, express or
implied, is intended to confer upon any person, other than the Stockholder and
the Company and their respective permitted successors and permitted assigns, any
right or remedy under or by reason of this Agreement.

 

Section 9.  Entire Agreement.  This Agreement, together with the schedule
hereto, contain the entire understanding of the parties with respect to the
subject matter hereof and may be amended only by an agreement in writing
executed by the parties hereto.

 

Section 10.  Notices.  All notices, consents, requests, instructions, approvals
and other communications provided for herein and all legal process in regard
hereto shall be validly given, made or served, if in writing and sent by U.S. 
registered mail, return receipt requested, by facsimile, with written
confirmation of receipt, or by electronic mail in portable document format, with
written confirmation of receipt:

 

if to the Company:                                            Evolving
Systems, Inc.
9777 Pyramid Court
Suite 100
Englewood, Colorado 80112
Facsimile:  (303) 802-1138
Email:  Anita.Moseley@evolving.com
Attention: General Counsel

 

with a copy to:                                                                
Holme Roberts & Owen LLP
1700 Lincoln Street, Suite 4100
Denver, Colorado 80203
Facsimile:  (303) 866-0200
Email:  charles.maguire@hro.com
Attention: Charles D. Maguire, Jr.

 

5

--------------------------------------------------------------------------------


 

if to the Stockholder:                                Karen Singer
c/o Romulus Holdings
2200 Fletcher Avenue, Fifth Floor
Fort Lee, NJ 07024

 

with copies to:                                                                 
Andrews Kurth LLP
450 Lexington Avenue
New York, NY 10017
Attention: Charles Uniman, Esq.
Fax No: 212-850-2929

 

Section 11.  Governing Law .  This Agreement shall be governed by and construed
and enforced in accordance with the laws of the State of Delaware, without
regard to any conflict of laws provisions thereof.  Each party hereto, on behalf
of itself and its Affiliates and Associates, hereby irrevocably and
unconditionally consent to the exclusive jurisdiction of the courts in the State
of Delaware and/or the courts of the United States of America located in the
State of Delaware, for any action, suit or proceeding arising out of or relating
to this Agreement or the transactions contemplated hereby, and agree not to
commence any action, suit or proceeding related thereto except in such courts. 
Each party hereto, on behalf of itself and its Affiliates and Associates, hereby
irrevocably and unconditionally waive any objection to the laying of venue of
any action, suit or proceeding arising out of this Agreement or the transactions
contemplated hereby, in the courts in the State of Delaware and/or the courts of
the United States of America located in the State of Delaware, and hereby
further irrevocably and unconditionally waive and agree not to plead or claim in
any such court that any such action, suit or proceeding in any such court has
been brought in any inconvenient forum.

 

Section 12.  Counterparts.  This Agreement may be executed and delivered
(including without limitation by facsimile or PDF signature) in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

Section 13.  No Presumption Against Draftsman.  Each party hereto hereby
acknowledges that the parties hereto fully negotiated the terms of this
Agreement, that each such party had an equal opportunity to influence the
drafting of the language contained in this Agreement and that there shall be no
presumption against any such party on the ground that such party was responsible
for preparing this Agreement or any part hereof.

 

Section 14.  Enforceability.  If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction to be invalid, void
or unenforceable, the remainder of the terms, provisions, covenants and
restrictions of this Agreement shall remain in full force and effect and shall
in no way be affected, impaired or invalidated.  It is hereby stipulated and
declared to be the intention of the parties hereto that the parties hereto would
have executed the remaining terms, provisions, covenants and restrictions
without including any of such which may be hereafter declared invalid, void or
unenforceable.  In addition, the parties hereto shall use best efforts to agree
upon and substitute a valid and enforceable term, provision, covenant or
restriction for any such that is held invalid, void or unenforceable by a court
of competent jurisdiction.

 

[SIGNATURES FOLLOW]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement, or
caused the same to be executed by its duly authorized representative as of the
date first above written.

 

 

COMPANY

 

 

 

EVOLVING SYSTEMS, INC.

 

 

 

 

 

By:

 

 

 

Thaddeus Dupper

 

Title:

President & CEO

 

 

 

 

 

STOCKHOLDER

 

 

 

 

 

Karen Singer, Trustee for Singer Children’s Management Trust

 

 

 

7

--------------------------------------------------------------------------------